Case: 2:19-cr-00020-SDM-EPD Doc #: 124 Filed: 10/05/20 Page: 1 of 2 PAGEID #: 638




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KEVEANTE DESHAWN SMOOT,
                                                     CASE NO. 2:20-CV-3703
       Petitioner,                                   CRIM. NO. 2:19-CR-00020
                                                     JUDGE SARAH D. MORRISON
       v.                                            Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

       Respondent.

                                             ORDER

       On September 15, 2020, the Magistrate Judge issued an Order and Report and

Recommendation recommending that the Motion to Vacate under 28 U.S.C. § 2255 (ECF Nos.

103, 108, 117) be dismissed and denying Petitioner’s motions to appoint counsel (ECF Nos. 106,

112) and Motion to Release [Due] to COVID-19 and Bias and Racism (ECF No. 105.) Petitioner

has filed what has been docketed as a Motion for Reconsideration, which the Court construes as

an Objection to the Order and Report and Recommendation. (ECF No. 122.) Pursuant to 28

U.S.C. § 636(b), this Court has conducted a de novo review. For the reasons already addressed

in the Magistrate Judge’s Order and Report and Recommendation, the record reflects no basis for

relief. Petitioner’s Objection (ECF No. 122) is OVERRULED.

       The Order and Report and Recommendation (ECF No. 119) is ADOPTED and

AFFIRMED. The Motion to Vacate under 28 U.S.C. § 2255 (ECF Nos. 103, 108, 117) is

DISMISSED. Petitioner’s motions to appoint counsel (ECF Nos. 106, 112) and Motion to

Release [Due] to COVID-19 and Bias and Racism (ECF No. 105) are DENIED.

       Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings, the Court now

considers whether to issue a certificate of appealability. Welch v. United States, 136 S. Ct. 1257,
Case: 2:19-cr-00020-SDM-EPD Doc #: 124 Filed: 10/05/20 Page: 2 of 2 PAGEID #: 639




1263 (2016) (“Under the Antiterrorism and Effective Death Penalty Act of 1996, there can be no

appeal from a final order in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.”) (citing 28 U.S.C. § 2253(c)(1)).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)).

        This Court is persuaded that reasonable jurists would not debate the dismissal of

Petitioner’s claims. The Court therefore DECLINES to issue a certificate of appealability.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith, and that a request to proceed in forma pauperis on appeal

should be denied.

       IT IS SO ORDERED.



                                                       /s/ Sarah D. Morrison
                                                       SARAH D. MORRISON
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
